DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Title of Invention Is Not Descriptive
Applicants response to a title change by the examiner being acceptable is acknowledged.  Upon allowance the title will be revisited and changed by examiner if deemed necessary.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rowe (USPN 2948544) in view of Myung Tea Sik (KR 20100032488) in further view of SELF (US 2018/0103582).
Regarding claims 1-6 and 8, Rowe discloses a lawnmower lifting assembly comprising: a lawnmower having a deck (15), a motor (16), a handle (18) and a plurality of wheels (20); a wheel (52) being coupled to said lawnmower, said wheel is configured to accessible to a person mowing with said lawnmower, said wheel being movable in either a lifting direction or a lowering direction (Columns 3 and 4 lines 71-75 and 1-8); said wheel being actuated into a lifting condition (Either clockwise or counterclockwise rotation) said wheel being actuated into a lowering condition (Either clockwise or counterclockwise rotation) a plurality of actuators (Figure 5 shows an example linear actuator representing of each wheel), each of said actuators being coupled to said deck of said lawnmower (via arms 21), each of said actuators having a respective one of said wheels on said lawnmower being coupled thereto, each of said actuators being in communication with said wheel (via lines 38a), each of said actuators being extended when said wheel is actuated into said lifting condition wherein said plurality of actuators is configured to lift the deck of the lawnmower, each of said actuators being retracted when said wheel is actuated into said lowering condition wherein said plurality of actuators is configured to lower the deck of the lawnmower, each of said actuators having a first portion (22) slidably engaging a second portion (30) such that each of said actuators has an adjustable length, said first portion having a first end, said first end being spaced upwardly from the deck of the lawnmower (Figure 1), said second portion having a second end, said first end being coupled to said deck of said lawnmower (arm 22), said second end being coupled to said respective wheel (via axle 32), said second end being urged away from said first end when said actuators are extended, said second end being urged toward said first end when said actuators are retracted (Via up and down movement), each of said actuators having an input being in communication with said first portion (Where cable 38 attaches to the actuator); and a plurality of lines (38), each of said lines being coupled between said wheel and said input of a respective one of said actuators.
	Rowe discloses height adjustment of lawnmower wheels via individually mounted linear actuators and further discloses simultaneous control of the actuators from a single operator controller.
	Rowe discloses mechanical linear actuation and is therefore lacking a hydraulic system.  
	 First, the mechanical equivalence of different types of linear actuation is well established in the broad range of mechanical arts.  Therefore, it would be obvious for one of ordinary skill in the art to replace the mechanical linear actuation system of Rowe with any other known linear actuation system.  
	A switch to a hydraulic or pneumatic linear actuation system with a one way cylinder would be considered to meet the claim limitations lacking in Rowe.  The other claim limitations are not considered to comprise any inventive structure nor features,  with respect to the pump being mechanically powered by the motor, examiner takes official notice that it is well known in the art for a motor to power a hydraulic or pneumatic pump.  Therefore, one of ordinary skill in the art when creating the combination would obviously run the pump mechanically off the lawnmowers motor via a belt or gearing assembly which is old and well known.  
Rowe is lacking a handle bar and switch arrangement as claimed.  
SELF discloses a lawnmower and teaches the use of a handle assembly (26) comprised of two lateral members connected together by a cross member, wherein a lateral member supports an actuation lever (34) that extends parallel the lateral member on which it is mounted and extends towards the cross member (Figure 1).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Rowe by using the handle assembly and actuation lever arrangement as taught by SELF for the purpose of providing the operator with a handle assembly that can easily reach an activation switch for the height adjustment during operation with the switch not interfering with steering operation.  
Second, for the sake of argument and to strengthen the rejection, Myung Tea Sik discloses a lawnmower with four wheels that are each adjustably connected to the frame of the lawnmower via a linear actuation device for changing the height of the mower deck in relationship to the ground.   Myung Tea Sik teaches the use of hydraulic or pneumatic cylinders to raise and lower the wheels in relationship to the ground.  Therefore, it would have been further obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Rowe to use hydraulic or pneumatic cylinders to raise and lower the lawnmowers wheels as taught by Myung Tea Sik for the purpose of replacing a heavy outdated mechanical linear actuation system with a lighter and easier to function hydraulic or pneumatic system.   
 	The same lack of inventive features discussed above, in view of the combination with Myung Tea Sik, also exist.  Examiner maintains the official notices above that one of ordinary skill of the art in view of the prior art would reach the claim limitations not covered by the combination.  
  
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6 and 8 have been considered but are moot because the new ground of rejection relies on a reference not applied in the prior rejection of record which teaches the matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J BEHRENS whose telephone number is (303)297-4336. The examiner can normally be reached M-F 9am-2pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 5712726998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM J BEHRENS/Primary Examiner, Art Unit 3671